Exhibit 10.24D

JAZZ PHARMACEUTICALS
CASH BONUS PLAN
(INTERNATIONAL AFFILIATES)
(Calendar Year 2014)


1.Purpose of the Plan.
The Jazz Pharmaceuticals Cash Bonus Plan (International Affiliates) (Calendar
Year 2014) (the “Plan”) is designed to provide meaningful incentive, on an
annual basis, for employees of Jazz Pharmaceuticals plc (the “Company”) and
employees of the Company’s International Affiliates for the Plan Year beginning
January 1, 2014 and ending December 31, 2014.
2.    Eligibility.
In order to be eligible to participate in the Plan for a Plan Year, an employee
(a) must be an employee of the Company or an International Affiliate whose
Employment Start Date is October 31 of the Plan Year or earlier and (b) must not
be eligible to participate in a commercial (including sales) or other similar
incentive compensation plan. Employees who are interns are not eligible to be
Participants, to the extent permissible under local law.
In order to be eligible to receive a Bonus for a Plan Year, a Participant must
(i) continue to be an employee of the Company or an International Affiliate in
good standing from the date his/her participation in the Plan commences for the
Plan Year until the date Bonuses are paid for the Plan Year, except as provided
in Section 6, (ii) act in accordance with the Company’s Code of Conduct,
compliance policies and procedures, and those of the Participant’s employer, and
applicable laws and regulations during the Plan Year, and (iii) not be serving a
notice period.
The Plan will automatically expire at the end of the indicated Plan Year, to the
extent permissible under local law.
3.    Target Bonus Ranges.
A Participant’s Target Bonus Range generally will be based on the Participant’s
position and/or responsibility level. The Target Bonus Range for Participants
and the amount of Bonus actually paid to a Participant in a Plan Year under the
Plan may vary from year to year and between positions, and among positions at
the same level. However, as a general guideline, the Target Bonus Ranges which
will typically be assigned to various categories of employees (and varying
depending on responsibility levels within each category) are as follows:

1.

--------------------------------------------------------------------------------

Exhibit 10.24D

Position
 
Target
Bonus
Range (Percent of Base Salary)
Chairman of the Board, Chief Executive Officer, President
 
100%
Executive Vice President
 
50%
Senior Vice President
 
40%
Vice President
 
25-35%
Senior Director/Executive Director
 
20-30%
Associate Director/Director
 
15-25%
Managers (all levels)
 
10-20%
Other
 
5-15%



If a Participant moves to a position and/or responsibility level with a higher
Target Bonus Range during a Plan Year, the Participant’s Target Bonus Range will
be reset at such higher level for the entire Plan Year. If a Participant moves
to a position and/or responsibility level with a lower Target Bonus Range during
a Plan Year, the Participant’s Target Bonus Range will be reset at the lower
level for the entire Plan Year.
4.    Bonus Pool and Bonuses.
Following the end of a Plan Year, the Board or the Compensation Committee will
determine, in its sole discretion, the Bonus Pool for the Plan Year to be
allocated for the payment of Bonuses to Participants. The Bonus Pool will be
calculated by multiplying
(a)    the sum of the following amounts for each Participant:
(i) the Base Salary for such Participant, multiplied by
(ii) a percentage within such Participant’s applicable Target Bonus Range (as
determined by the Company on an individual or category level within the ranges
set forth in the table above), provided that in the case of any Participant who
is an executive officer of Jazz Pharmaceuticals plc, such Participant’s Target
Bonus Range will be determined by the Board or the Compensation Committee;
with
(b)    the percentage set by the Board or the Compensation Committee based upon
its determination of the Company’s success in achieving the objectives
established by the Board or

2.

--------------------------------------------------------------------------------

Exhibit 10.24D

the Compensation Committee for funding the Bonus Pool for the Plan Year (the
“Bonus Pool Objectives”).
The Bonus Pool Objectives are related to the achievement of the overall
corporate objectives established for the applicable Plan Year by the Board or
the Compensation Committee (the “Corporate Objectives”).
5.    Bonus.
Except as provided in Section 6, a Participant’s Bonus for a Plan Year will be
based upon the following criteria: (a) the Company’s success in achieving the
Corporate Objectives established for the Plan Year, (b) the Participant’s
success in achieving his/her individual objectives established for the Plan Year
(if applicable) and the Participant’s contribution to the Company’s success in
achieving the Corporate Objectives, in each case while demonstrating Company
values, and (c) the Participant’s compliance with Company policies and those of
Participant’s employer. Applying these criteria, a participant may not be
entitled to any Bonus. In the event that a Participant is to receive a Bonus,
except as provided in Section 6, the amount of Bonus actually paid to each
Participant will be an amount equal to such Participant’s Base Salary multiplied
by a percentage within the applicable Target Bonus Range (as may be adjusted up
or down for each Participant by the Board, the Compensation Committee or the
Company’s management, as appropriate, based on the criteria set forth above).
Each Participant’s Bonus for a Plan Year will be approved by the Chief Executive
Officer or his or her delegate, except that in the case of any Participant who
is an executive officer of Jazz Pharmaceuticals plc, such Participant’s Bonus
will be approved by the Board or the Compensation Committee.
The total of all Bonuses paid under this Plan in any Plan Year may not exceed
the Bonus Pool for such Plan Year unless such excess amount is specifically
approved by the Board or the Compensation Committee. Except as provided in
Section 6, no amounts will be payable to any Participant hereunder until the
Bonus Pool and such Participant’s Bonus have been determined as described above.
Except as provided in Section 6, no Participant is entitled to any particular
bonus, or any bonus, unless approved as described above.
6.    Termination of Employment; Death; Retirement; Permanent Disability.
No Bonus will be paid to any Participant whose employment with the Company or an
International Affiliate terminates prior to the date Bonuses for a Plan Year are
scheduled to be paid pursuant to Section 7, unless (a) such termination is due
to the Participant’s death, retirement or Permanent Disability, (b) the Board,
the Compensation Committee, or the Company’s management in appropriate
circumstances in management’s discretion determines that the Participant will be
eligible to receive a Bonus, or (c) such condition is prohibited by regulations,
laws, employment agreements or employment contracts applicable to a particular
Participant.
In the case of a Participant whose employment with the Company or an
International Affiliate terminates (including due to death, retirement or
Permanent Disability) prior to the date Bonuses for a Plan Year are scheduled to
be paid and who becomes entitled to receive a Bonus pursuant to the foregoing
paragraph, the amount of such Participant’s Bonus for the Plan Year will be

3.

--------------------------------------------------------------------------------

Exhibit 10.24D

determined by the Board, the Compensation Committee, or the Company’s management
and may be prorated or otherwise determined based on the number of months
employed during the Plan Year, performance or any other factors as decided by
the Board, the Compensation Committee or the Company’s management, as
appropriate, to the extent permissible under local law.
Any Participant whose employment with the Company or an International Affiliate
terminates (including due to death, retirement or Permanent Disability) prior to
the date Bonuses for a Plan Year are scheduled to be paid and who becomes
entitled to receive a Bonus pursuant to this Section 6 will be paid such Bonus
at the time determined by the Company’s management, which will in no event be
later than the time at which other Participants’ Bonuses for the Plan Year are
scheduled to be paid pursuant to Section 7.
Unless otherwise required under local law, payments under this Plan shall not be
included in calculation of any payment in lieu of notice, severance pay,
termination, indemnity or similar pay.
7.    Payment of Bonuses.
Bonuses for a Plan Year will be paid in cash to a Participant (or his/her
beneficiary, in the event of death) by March 15th of the following year, except
(i) as is otherwise determined in the sole discretion of the Board, the
Compensation Committee or the Company’s management, as appropriate, or (ii) as
may be necessary or advisable to comply with regulations, laws, employment
agreements or employment contracts applicable to a particular Participant.
Benefits under this Plan are not transferable, to the extent permissible under
local law.
8.    Withholding of Taxes.
Bonuses will be subject to income and employment tax withholding as required by
applicable local laws.
9.    Plan Amendments.
This Plan may be revised, modified, or terminated at any time in the sole
discretion of the Board or the Compensation Committee. Without limiting the
foregoing, the Plan may be revised, modified, or terminated with respect to a
Participant or specific group of Participants as may be necessary or advisable
to comply with the laws and regulations of the jurisdiction where such
Participant or specific group of Participants are employed or where such
Participant or specific group of Participants are tax residents.
10.    No Employment Rights.
Nothing contained in this Plan is intended to confer any right upon any employee
to continued employment with the Company or any International Affiliate or other
affiliate thereof.
11.    Plan Administration.
This Plan will be administered by the Board or the Compensation Committee. The
Board and

4.

--------------------------------------------------------------------------------

Exhibit 10.24D

the Compensation Committee shall have the sole discretion and authority to
administer and interpret the Plan, and the decisions of the Board and the
Compensation Committee shall in every case be final and binding on all persons
having an interest in the Plan. Notwithstanding the foregoing, certain aspects
of the Plan may be administered by the Chief Executive Officer or the Company’s
management, as specifically provided in the Plan, and in such event, the Chief
Executive Officer or the Company’s management shall have the sole discretion and
authority to administer and interpret such aspects of the Plan, and the
decisions of the Chief Executive Officer or the Company’s management shall in
such cases be final and binding.
12.    Definitions.
“Base Salary” for a Participant means the total amount of base salary or base
pay actually paid to the Participant during the period of his/her participation
in the Plan for the Plan Year, rather than the Participant’s base salary level
or base pay level at any particular point during the Plan Year (e.g., the Base
Salary for a Participant whose base salary or base pay is adjusted during the
Plan Year, for a Participant who is hired during the Plan Year, or for a
Participant whose employment terminates during the Plan Year will be the total
amount of base salary or base pay actually paid to the Participant during the
period of his/her participation in the Plan for the Plan Year). Base Salary does
not include any expense reimbursements, relocation payments, incentive
compensation or bonuses, amounts received as a result of equity awards, overtime
or shift differential payments or similar one-time or unusual payments. Any
salary or pay earned for periods during which a Participant is on disciplinary
action or serving a notice period are excluded from Base Salary to the extent
permissible under local law.
“Board” means the Board of Directors of Jazz Pharmaceuticals plc.
“Bonus” means a Participant’s actual bonus for a Plan Year as determined in
accordance with Section 5 or Section 6, if applicable.
“Bonus Pool” for a Plan Year means the aggregate dollar amount set by the Board
or the Compensation Committee for the payment of Bonuses for such Plan Year to
Participants as set forth in Section 4.
“Chief Executive Officer” means the Chief Executive Officer of Jazz
Pharmaceuticals plc.
“Compensation Committee” means the Compensation Committee of the Board.
“Employment Start Date” means the first business day on which a Participant is
an employee of the Company or an International Affiliate, on the Company’s or
International Affiliate’s payroll, as applicable.
“International Affiliate” means any “parent” or “subsidiary” of the Company that
is organized under the laws of any country other than the United States.
“Participant” means an employee of the Company or an International Affiliate who
meets all of the eligibility requirements set forth in Section 2.
“Permanent Disability” means that a Participant has become permanently disabled
under any

5.

--------------------------------------------------------------------------------

Exhibit 10.24D

policy or program of disability income insurance then in force covering such
Participant.
“Plan” means this Jazz Pharmaceuticals Cash Bonus Plan (International
Affiliates) (Calendar Year 2014).
“Plan Year” means the calendar year beginning January 1, 2014 and ending
December 31, 2014.
“Target Bonus Range” means, for a Participant for a Plan Year, the percentage or
range of percentages of Base Salary, based on such Participant’s position and/or
responsibility level in a Plan Year, that represents the amount of Bonus that
such Participant may receive for such Plan Year, as may be adjusted with respect
to such Participant for such Plan Year in the discretion of the Board, the
Compensation Committee or the Chief Executive Officer or his or her delegate, as
applicable.




As approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on October 26, 2013.


AGREEMENT AND ACCEPTANCE


I acknowledge that this Cash Bonus Plan for the Plan Year beginning January 1,
2014 and ending December 31, 2014 supersedes and replaces all prior agreements,
representations or understandings, whether written, oral or implied, between the
Company, my employer and me. Further, I acknowledge that I have read,
understand, and agree to comply with all of the terms and conditions of this
Cash Bonus Plan.




Employee Signature:


Date:



6.